

117 SJ 9 PCS: Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 8117th CONGRESS1st SessionS. J. RES. 9IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Cruz (for himself, Mr. Wicker, Mrs. Hyde-Smith, Mr. Marshall, Mr. Boozman, Mr. Hagerty, Mr. Cassidy, Mr. Lee, Mr. Portman, Mr. Grassley, Mrs. Blackburn, Mr. Cotton, Ms. Ernst, Mr. Daines, Mr. Kennedy, Mr. Barrasso, Mr. Inhofe, and Mr. Tillis) introduced the following joint resolution; which was read the first timeMarch 1, 2021Read the second time and placed on the calendarJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —The Supreme Court of the United States shall be composed of nine justices..March 1, 2021Read the second time and placed on the calendar